Per Curiam.

It is petitioner’s contention that tbe grand jury which returned tbe indictment against him was improperly summoned, thus rendering tbe indictment void. He bases tbis argument on tbe alleged facts that tbe clerk did not make tbe proper lists, and that at least two of tbe grand jurors were not served with summons but were called by telephone and asked to serve.
Irregularities in tbe selecting, drawing or summoning of grand jurors which do not relate to or affect their personal qualifications as grand jurors can be taken advantage of by challenge for cause and are not grounds for release by habeas corpus. See Huling v. State, 17 Ohio St., 583; State, ex rel. Burton, Pros. Atty., v. Smith, Judge, 174 Ohio St., 429; and Charles v. Maxwell, Warden, 176 Ohio St., 217.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., eoncur.